Case 9:20-cv-80225-DMM Document 19 Entered on FLSD Docket 06/22/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-cv-80225-MIDDLEBROOKS

  MICHAEL J. LEVAS,

         Plaintiff,

  v.

  HERC RENTALS, INC.,
  a foreign profit corporation,

        Defendant.
  ________________________________________/
                             CORRECTED ORDER CLOSING CASE

         THIS CAUSE comes before the Court upon the Parties’ Joint Stipulation for Dismissal

  with Prejudice, filed on June 17, 2020. (DE 17). The Court congratulates the Parties on their

  amicable resolution of this matter and notes that pursuant to Anago Franchising, Inc. v. Shaz, LLC,

  677 F.3d 1272 (11th Cir. 2012), the Parties’ Stipulation is self-executing and no Order of the Court

  is required to dismiss this action. Accordingly, it is hereby

         ORDERED AND ADJUDGED that:

         1) This case is DISMISSED WITH PREJUDICE.

         2) The Clerk of Court shall CLOSE THIS CASE and DENY all pending motions AS

             MOOT.

         3) Each party shall bear its own fees and costs.

         SIGNED in Chambers, at West Palm Beach, Florida, this 22nd day of June, 2020.



                                                 ________________________________
                                                 DONALD M. MIDDLEBROOKS
                                                 UNITED STATES DISTRICT JUDGE
